Citation Nr: 0402045	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a May 6, 2000 rating decision grant of service 
connection and assignment of a 30 percent disability 
evaluation for post-traumatic stress disorder (PTSD) was 
timely appealed.  

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for a fungal infection 
of the feet and groin.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The issues of entitlement to service connection for 
pseudofolliculitis barbae, a fungal infection of the feet and 
groin, and a left knee disorder are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part. 

The Board construes the veteran's October 2001 statement 
regarding the evaluation assigned his service-connected PTSD 
as a claim for an increased evaluation for PTSD, as was noted 
by the RO in its October 2001 letter.  This matter is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  Pursuant to a May 6, 2000 rating decision, on May 17, 
2000, the veteran was informed that his claim of entitlement 
to service connection for PTSD was granted and a 30 percent 
disability rating was assigned.  He was advised of his 
appellate rights. 

2.  After receiving a timely notice of disagreement on 
November 10, 2000, the veteran was provided a statement of 
the case on December 1, 2000.

3.  A VA Form 9, addressing the veteran's PTSD claim, was 
received on November 2, 2000, prior to receipt of the notice 
of disagreement and the issuance of the statement of the 
case. 

CONCLUSION OF LAW

A timely substantive appeal was not filed to the May 6, 2000 
rating decision that granted service connection and assigned 
a 30 percent disability evaluation for PTSD.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
and 20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

As an initial matter, the Board notes that Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107], was signed into law in November 2000.  
The VCAA eliminated the former statutory requirement that 
claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

There is, by law, no additional relevant evidence to be 
obtained with a claim of whether a timely substantive appeal 
was filed for a VA rating decision.  The veteran has not 
asserted, nor has it been argued, that he submitted 
additional documents that have not been included in the 
claims file.  As for the duty to inform, the statement of the 
case informed the veteran what was needed to substantiate his 
claim.

Since the facts are not dispositive of the issue, no amount 
of development would allow the veteran to prevail.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran are to be 
avoided).  When drafting the VCAA, Congress observed that it 
was important to balance the duty to assist against the 
futility of requiring VA to develop claims where there was no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  Therefore, if a 
veteran with only peacetime service sought pension, no level 
of assistance would help the veteran prove the claim; and if 
VA were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002).

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been issued, a timely 
and properly completed VA Form 9 or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2003).  Under 
pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2003); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  When an appeal is not 
perfected, a decision becomes final.  38 U.S.C.A. § 7105(c) 
(West 2002).  The appeal must be filed within a year of 
notice of the adverse rating action, or within 60 days of the 
issuance of the statement of the case, whichever is longer.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2003).

In the present case, the veteran contends that he submitted a 
timely substantive appeal to the May 2000 rating decision 
granting service connection for PTSD and evaluated his PTSD 
as 30 percent disabling.  He therefore claims that the issue 
of entitlement to an initial increased rating evaluation for 
PTSD is currently on appeal before the Board at this time. 

The veteran filed a claim of entitlement to service 
connection for PTSD in January 2000.  Pursuant to a May 6, 
2000, rating decision, on May 17, 2000, he was advised by the 
RO that his claim of entitlement to service connection for 
PTSD had been granted and a 30 percent disability rating was 
assigned.  The notification letter indicated that he was 
provided VA Form 4107, which contained his appellate rights.  
This form advised the veteran of the need to perfect an 
appeal within one year.

On November 10, 2000, the RO received the veteran's notice of 
disagreement to the May 2000 rating decision.  On December 1, 
2000, the RO provided a statement of the case to the veteran 
on the issue of entitlement to an initial increased rating 
for PTSD.  A 50 percent disability rating was assigned at 
that time.  A December 4, 2000 letter informed the veteran of 
the new monthly rates of compensation and the effective date 
of increased payments.  He was again provided with a VA Form 
4107, containing his appellate rights.  

Prior to the issuance of the statement of the case, the 
veteran submitted a VA Form 9, received on November 2, 2000.  
The appeal requested that the veteran's PTSD, evaluated at 30 
percent, be increased to 50 percent or 70 percent disabling 
based on his symptomatology.

On October 12, 2001, the veteran stated that he disagreed 
with the 50 percent rating evaluation that had been assigned 
in December 2000.  He maintained that his PTSD should be 
rated as 70 percent disabling.  

On October 19, 2001, the RO informed the veteran that the 
October 12, 2001 letter was received over one year after the 
May 2000 rating decision had been issued and therefore could 
not be accepted in lieu of a VA Form 9.  Thus, the RO 
determined that the veteran did not submit a timely 
substantive appeal and the May 2000 rating decision became 
final.  The veteran disagreed, arguing that since he 
submitted a "notice of disagreement" on October 19, 2001, 
within one year after the December 1, 2000 statement of the 
case was issued, it should be accepted in lieu of a VA Form 
9.  

In a July 2002 statement of the case, the RO determined that 
a timely substantive appeal had not been filed and the 
veteran's claim was denied.  The RO noted that no formal 
appeal had been received within the prescribed period for the 
May 2000 rating decision, and the attempted appeal submitted 
on October 12, 2001 was not timely.  

Following a review of the pertinent evidence, the Board has 
determined that the veteran has not submitted a timely 
substantive appeal and his claim is therefore denied.  The VA 
Form 9 received on November 2, 2000 was received prior to the 
November 2000 notice of disagreement and the December 2000 
statement of the case.  As stated previously, an appeal 
consists of "a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal."  38 C.F.R. § 
20.200 (2003) (emphasis added).  The veteran submitted a 
timely notice of disagreement; however, he did not submit a 
timely filed substantive appeal after the statement of the 
case had been issued.  As such, the November 2, 2000 VA Form 
9 was not a timely substantive appeal.  

In addition, the October 12, 2001 statement submitted by the 
veteran was not a valid "in lieu of" VA Form 9.  By law, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2003).  The October 2001 
statement was not received within 60 days of the December 
2000 statement of the case or within one year of the May 2000 
rating decision.  It was thus not received within the 
prescribed period. 

Regardless of any deficiency in the May 2000 rating decision 
or the December 2000 statement of the case and notification 
letter, the cover letters and VA Forms 4107 clearly informed 
the veteran of his need to file a substantive appeal and the 
deadline for doing so.  The Board thus finds that the veteran 
was properly provided notice of his appellate rights and 
there is no good cause for his failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was 
not perfected and the veteran's claim must be denied. 


ORDER

The May 6, 2000 rating decision that granted service 
connection and assigned a 30 percent disability evaluation 
for PTSD was not timely appealed, and the appeal as to this 
issue is denied.  


REMAND

The Board has determined that additional development is 
necessary for the veteran's claims of entitlement to service 
connection for pseudofolliculitis barbae, a fungal infection 
of the feet and groin, and a left knee disorder.

Service medical records reflect that the veteran sought 
treatment for a rash on his groin in September 1986.  In June 
1988, he complained of left knee pain, occurring for 11/2 
years.  He was diagnosed with possible patellofemoral pain 
syndrome.  In October 1988, the veteran sought treatment for 
athlete's foot, and he was diagnosed with tinea pedis.  In 
December 1988, the veteran complained of "severe 
irritation" with shaving.  It was noted that he had multiple 
papules and curled whiskers on his neck.  He again complained 
of irritation with shaving in August 1989.  A "no shave 
chit" was issued for one year.  

At his July 2003 personal hearing, the veteran testified that 
he currently suffers from a skin irritation from shaving, a 
fungal infection of the feet and groin, and left knee pain.  
He reported that he was treated by Dr. Bach after service for 
pseudofolliculitis barbae.  These records are not included in 
the claims file.  In addition, VA outpatient treatment 
records dated in November 2000 reflect that the veteran 
complained that his left knee snapped.

In August 2003, treatment records from the Akron General 
Medical Center were received noting the veteran's complaints 
of, and treatment for, left knee pain.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), the U. S. Court of Appeals for the 
Federal Circuit held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  In the instant case, the 
veteran did submit a waiver of initial RO consideration of 
that evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  However, since this case must be returned to the RO 
for additional development, the RO should consider this 
evidence in readjudicating the veteran's claims.

As the veteran's service medical records document 
pseudofolliculitis barbae, a fungal infection of the groin 
and feet, and left knee pain, and as the veteran has current 
complaints of these disorders, the Board finds that a VA 
examination is necessary to determine the etiology of the 
veteran's disorders.  In addition, it appears that there may 
be medical records relative to the veteran's claims that have 
not been obtained or associated with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify all health care 
providers that treated him for a facial 
skin irritation due to shaving, a fungal 
infection of the groin and feet, and a 
left knee disorder from 1989 to the 
present.  The RO should obtain records 
from each health care provider the 
veteran identifies, including Dr. Bach 
that was identified by the veteran at his 
July 2003 personal hearing.  The RO 
should then and associate any records 
obtained with the veteran's claims 
folder.  If no such records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
dermatological examination to determine 
the nature and etiology of any skin 
disorders he may have.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested to comment on the 
following:

(a)  Does the veteran currently 
have pseudofolliculitis barbae, or 
another skin disorder of the face 
and neck, that is etiologically 
related to active service?  

(b)  Does the veteran currently 
have a fungal infection of the feet 
and groin that is etiologically 
related to active service?  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine 
whether he has a left knee disorder that 
is etiologically related to active 
service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

4.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the 
September 2001 supplemental statement of 
the case, including the reports from the 
Akron General Medical Center, and 
readjudicate the veteran's claims.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



